UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4896


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

BRANDON LASHON INGRAM, a/k/a Brandon Lashun Ingram, a/k/a
Little B, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:12-cr-00020-BR-1)


Argued:   December 12, 2013                 Decided:   February 19, 2014


Before TRAXLER, Chief Judge, and DIAZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Walter Hoytt Paramore, III, THE LAW OFFICES OF W.H.
PARAMORE,   III,   P.C.,   Jacksonville,  North   Carolina,   for
Appellant.    Joshua L. Rogers, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.        ON BRIEF:
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellant       Brandon        Lashon       Ingram       was      found           guilty   of

conspiring     to     distribute       and       possess       with      the           intent    to

distribute cocaine base and cocaine.                     Ingram now challenges his

conviction on evidentiary grounds, contends that the district

court    should     have    granted    his       pro    se   motion          to    dismiss      his

attorney, requests a new trial due to ineffective assistance of

counsel, and argues that his sentence is unreasonable.                                    For the

reasons that follow, we affirm the district court’s decisions

and decline to grant Ingram’s request for a new trial.



                                          I.

     On   January     24,     2012,    Ingram       was      charged         in    a    six-count

indictment     with        knowingly    and        intentionally              conspiring        to

distribute and possess with the intent to distribute at least

280 grams of cocaine base (crack cocaine) and a quantity of

cocaine from September 2009 to December 2011 in violation of 21

U.S.C. §§ 841(a)(1) and 846 (Count One); using and carrying a

firearm    during     a    drug-trafficking            crime      in    violation          of    18

U.S.C.    § 924(c)         (Count     Two);        knowingly           and        intentionally

distributing       cocaine     in    violation         of    21     U.S.C.         §    841(a)(1)

(Counts    Three     through    Five);       and       knowingly       and        intentionally

distributing crack cocaine in violation of 21 U.S.C. § 841(a)(1)

(Count Six).

                                             2
      On    four    occasions      in     November          and     December      2011,

confidential informant Britt Jaynes made controlled purchases of

cocaine and crack cocaine from Ingram.                These purchases were the

bases for Counts Three through Six.              Officers arrested Ingram at

a residence on January 6, 2012.              They surrounded the home, which

had many people inside, and used a public address system to

order Ingram to exit the building.                  Detective Jeff Wenhart of

the Fuquay-Varina, North Carolina, Police Department testified

that he could see Ingram running around inside the house, which

was   filled    with   marijuana      smoke.        After    Ingram     surrendered,

officers searched the home and found baggies, marijuana blunts,

a gun, and a digital scale.           They also saw evidence that someone

had flushed drugs down the toilet.              On Ingram’s person, officers

found a plastic baggie, $100 in cash, and a folded one-dollar

bill with cocaine inside.

      Following     his     arrest,     Ingram      asked     why     he   had    been

arrested.      Officer Brett Walsh told him that he was arrested due

to his involvement in a drug conspiracy.                    Ingram replied, “You

know, it’s not me.        I am not a big time guy.                I am not big time.

You got the wrong guy.        I am not the big dealer. . . . You know,

I am just a quarter man,” or a small-time drug dealer.                           Later,

he told Detective Wenhart, “You all are making me out bigger

than I am.       I am not the big guy you think I am.”                        Although

Detective    Wenhart      testified     that   he    read    Ingram     his    Miranda

                                         3
rights     prior    to   interviewing              him       at   the    police     station,   the

record is unclear as to whether anyone informed Ingram of his

Miranda rights prior to his earlier conversation with Officer

Walsh.       In    response        to     a    question           from    Ingram’s     attorney,

Officer Walsh testified that Ingram initiated their exchange.

       On May 10, 2012, the government filed a notice of intent to

use evidence of other crimes, wrongs, or acts.                                  In the notice,

the government announced its intention to present evidence of a

December 22, 2005, incident in which Ingram brandished a firearm

during an encounter with United States Marshals, who later found

him in possession of 1.5 grams of crack cocaine and three grams

of   marijuana.          A    footnote        in       the    notice     also     mentioned    the

following four incidents and identified them as evidence that

the government planned to introduce at trial.                                 First, during an

attempt to evade Fuquay-Varina police officers on June 3, 2010,

Ingram ran away on foot after driving his vehicle onto a dead-

end street.         Second, on June 19, 2010, Ingram crashed his car

into   a   tree    and       ran   away       on    foot       while     he   fled    from   Holly

Springs, North Carolina, police officers.                               Police officers later

found cocaine, marijuana, a digital scale, and a gun in his

vehicle.          Third,      while     fleeing          from       state     law    enforcement

officials on February 24, 2011, Ingram drove over 100 miles per

hour in a zone with a thirty-five-mile-per-hour speed limit and

struck a law enforcement vehicle.                             An officer found $2,857 in

                                                   4
cash       in   Ingram’s   pocket    after       officials      apprehended      him. 1

Fourth, when co-conspirator Steven Dennis warned Ingram not to

carry scales, drugs, and a firearm in his car, Ingram replied,

“[I]t does not matter, I just run from the police anyway.” 2                        On

May 25, 2012, the government also filed a motion for an order to

disclose Ingram’s tax returns at trial, arguing that the tax

returns showed a discrepancy between Ingram’s reported income

and his expenditures for cars, guns, and drugs.

       The district court issued its rulings regarding the notice

of intent to use evidence of other crimes, wrongs, or acts and

the motion for an order to disclose Ingram’s tax returns on June

4,    2012.      The    court   excluded       the   December    22,    2005,   arrest

because it fell outside the conspiracy’s time frame—September

2009 to December 2011—but permitted the government to admit the

incidents that fell within the time period of the conspiracy.

The    court     also   allowed   the   government       to     admit   evidence    of

Ingram’s tax returns from 2009 and later.

       Ingram’s trial took place from June 5 to June 8, 2012.                      The

government’s case included testimony from three co-conspirators:

       1
       Although the fact that officers found cash in Ingram’s
pocket during this incident appears in the record, the
government did not include this information in the notice.
       2
       During his testimony at trial, Dennis paraphrased Ingram
slightly differently: “He said that he didn’t—it didn’t matter
because he was going to run from the police anyway.”



                                           5
Mario Jones, Terrill Owens, and Dennis.                      Jones began dealing

crack cocaine in 2006 or 2007 in Fuquay-Varina and engaged in

three drug deals with Ingram, at least one of which took place

at the home of Kino Wooten.              Jones also witnessed Ingram selling

drugs    to   others       at   least    ten    times.     Owens    met   Ingram     at

Wooten’s home in 2010, when Owens, Wooten, and Bruce Douglas

each purchased five grams of crack cocaine from Ingram.                              In

subsequent      drug      deals,   Owens    purchased     twenty-eight       grams   of

crack cocaine from Ingram, and Owens and Douglas each purchased

fourteen grams of crack cocaine from Ingram.                       Owens testified

that, during the latter deal, Ingram was carrying a firearm.

Owens also witnessed Ingram selling drugs on at least two other

occasions.       Dennis met Ingram at Wooten’s home in late 2009,

when Ingram purchased one gram of cocaine from Dennis.                        In late

2009 or 2010, Dennis accompanied Ingram to a Wal-Mart, where

Ingram   sold       a   customer   3.5     grams   of    crack   cocaine.      Dennis

testified that, in July 2010, Ingram brandished a firearm and

stole 4.5 ounces of crack cocaine from him.                      Dennis saw Ingram

sell crack cocaine about ten times—usually at Wooten’s home—and

told law enforcement officials that Ingram was “supplying the

vast majority of people in Fuquay-Varina.”                       Based on Jones’s,

Owens’s,      and       Dennis’s   testimonies      alone,       Detective    Wenhart

calculated that Ingram had distributed and possessed with the



                                            6
intent to distribute 295 grams of crack cocaine and one gram of

powder cocaine.

      The government’s case also referred to the following two

incidents.        On     January      27,    2010,     officers     arrived     to     assist

Ingram after he was shot in the hip while driving his vehicle.

As Officer Randall Packard of the Durham, North Carolina, Police

Department helped Ingram, he noticed several bags of drugs in

the car, containing marijuana, cocaine, and crack cocaine.                                   A

search     also       revealed     a     folded        one-dollar     bill      containing

cocaine, a marijuana blunt, a digital scale, and $1,670.03 in

cash.     On September 2, 2011, Officer Mitchell Ham of the Holly

Springs     Police          Department       pulled     over     Ingram    and        smelled

marijuana.            Ham    arrested       Ingram     and   searched     the     vehicle.

During     the    search,       Ham     found      a    marijuana     blunt,      a     scale

containing cocaine residue, 0.1 grams of cocaine, a one-dollar

bill with white powder on it, two cellular telephones, and $238

in cash.

      After      the    government       rested,       Ingram    moved    for    acquittal

under Federal Rule of Criminal Procedure 29(a).                            The district

court denied Ingram’s motion.                  The jury then returned a verdict

of   guilty      on    Count    One    and    Counts     Three    through       Six    and   a

verdict of not guilty on Count Two.                      On August 8, 2012, Ingram

filed a pro se motion to dismiss his attorney.                             The district



                                               7
court held a hearing on the motion on September 4, 2012, and

denied Ingram’s motion.

       In the Presentence Investigation Report (PSR), a probation

officer assigned Ingram a base offense level of 32 because he

was    responsible           for     the       cocaine      equivalent        of    at    least   1000

kilograms but less than 3000 kilograms of marijuana.                                          To this

base offense level, the probation officer added two levels for

possession         of    a    firearm,          two    levels      for    use      of    violence      or

making       a    credible          threat       to     use      violence,       two     levels     for

maintaining         premises             for     the       purpose       of     manufacturing          or

distributing            a     controlled          substance,            and     two      levels     for

recklessly         creating          a    substantial            risk    of   death      or   serious

bodily injury to another person in the course of fleeing from

law    enforcement           officials.               These      additions      brought       Ingram’s

adjusted offense level to 40.                           Ingram’s career offender status

placed    him      in       criminal       history         category       VI,      resulting      in    a

Sentencing Guidelines range of 360 months’ to life imprisonment

for    Count      One       and     240    months’         imprisonment       for       Counts    Three

through Six.

       Ingram objected to the PSR on the basis that the probation

officer should not have included 127.58 grams of crack cocaine

that    he       stole       from    Dennis       in       his    drug    amount        total.      The

district          court        addressed          this           argument       during        Ingram’s

sentencing hearing on November 5, 2012.                                 The court found that a

                                                       8
preponderance       of   the    evidence          demonstrated          that    Ingram      had

robbed Dennis, and it adopted the PSR’s factual findings and

Guidelines recommendation.              The court then sentenced Ingram to

360    months’      imprisonment        for        Count     One       and     240    months’

imprisonment for Counts Three through Six, to run concurrently.

       Ingram filed a timely notice of appeal.                         On appeal, Ingram

challenges    his    conviction         on    evidentiary          grounds,      contending

that    (1)   the    evidence         was    insufficient          to    prove       that    he

conspired     to    distribute         and        possess       with     the     intent     to

distribute    at    least      280    grams       of    crack    cocaine       and   (2)    the

district court abused its discretion by admitting evidence of

his tax returns and attempts to evade law enforcement.                                 Ingram

also asserts that the district court should have granted his pro

se motion to dismiss his attorney, he is entitled to a new trial

due to ineffective assistance of counsel, and his sentence is

procedurally unreasonable.              We have jurisdiction pursuant to 28

U.S.C. § 1291 and 18 U.S.C. § 3742(a).



                                             II.

       We turn first to the question of whether the evidence was

sufficient    to    prove      that    Ingram          conspired    to    distribute        and

possess with the intent to distribute at least 280 grams of

crack cocaine and a quantity of cocaine.                            When an appellant

claims that the evidence was insufficient to support his or her

                                              9
conviction,       we     “must    uphold        a    jury        verdict    if     there    is

substantial evidence, viewed in the light most favorable to the

Government, to support it.”              United States v. Cardwell, 433 F.3d
378, 390 (4th Cir. 2005).               Substantial evidence is evidence that

“a    ‘reasonable      finder     of    fact      could     accept     as    adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.’”             Id. (quoting United States v. Burgos, 94
F.3d 849, 862 (4th Cir. 1996) (en banc)).                          Ingram contends that

the evidence is insufficient to prove the conspiracy charge for

two    reasons.    First,        he    argues       that    “there    was     no    evidence

offered that co-conspirators[] Jones, Owens, and Dennis had any

drug[-]related relationship,” or, “[i]n other words, there is no

evidence in the record that Mario Jones, Ter[r]ill Owens, and

Steven Dennis had sold drugs to one another.”                               Second, Ingram

asserts   that     the    evidence       shows      he     was    responsible      for     only

275.3 grams of crack cocaine, not at least 280 grams.

       To prove conspiracy, the government must “establish beyond

a    reasonable    doubt    that       (1)   an      agreement       to    distribute      and

possess cocaine [and crack cocaine] with intent to distribute

existed between two or more persons; (2) [Ingram] knew of the

conspiracy; and (3) [Ingram] knowingly and voluntarily became a

part of this conspiracy.”                United States v. Hackley, 662 F.3d
671, 678-79 (4th Cir. 2011) (quoting United States v. Yearwood,

518 F.3d 220, 225-26 (4th Cir. 2008)) (internal quotation marks

                                             10
omitted).       Although a “knowing and voluntary agreement” is an

element of the crime of conspiracy, conspirators need not know

“all of the details of the conspiracy” as long as they know the

conspiracy’s “essential object.”                     Id. at 679 (quoting United

States     v.   Goldman,     750 F.2d 1221,   1227    (4th    Cir.    1984))

(internal quotation marks omitted); see also Burgos, 94 F.3d at

858    (“[A]    defendant    properly         may     be   convicted      of   conspiracy

without full knowledge of all of [the conspiracy’s] details, but

if he joins the conspiracy with an understanding of the unlawful

nature thereof and willfully joins in the plan on one occasion,

it is sufficient to convict him of conspiracy, . . . even though

he played only a minor part.” (second alteration in original)

(quoting United States v. Roberts, 881 F.2d 95, 101 (4th Cir.

1989))).        “Evidence    of    a     buyer-seller          relationship,      standing

alone,    is    insufficient       to    support       a   conspiracy      conviction.”

Hackley, 662 F.3d at 679 (quoting United States v. Townsend, 924
F.2d 1385,    1394   (7th      Cir.    1991))       (internal     quotation      marks

omitted).         However,        “evidence          of    a     continuing       buy-sell

relationship when coupled with evidence of large quantities of

drugs, or ‘continuing relationships and repeated transactions,’

creates a reasonable inference of an agreement.”                           Id. (quoting

United States v. Reid, 523 F.3d 310, 317 (4th Cir. 2008)).

       Contrary    to   Ingram’s        assertions,        the    government      did   not

need to prove that Jones, Owens, and Dennis “had sold drugs to

                                              11
one another”; the government simply needed to show that Ingram

knew      the     conspiracy’s             essential        object—distributing                   and

possessing cocaine and crack cocaine—and voluntarily agreed with

other people to participate in the conspiracy.                                   According to

Jones’s,        Owens’s,       and    Dennis’s        testimonies,            Wooten       allowed

Ingram to repeatedly distribute cocaine and crack cocaine from

his home.        Jones and Owens also testified that they engaged in

or witnessed multiple drug deals involving Ingram, and Owens and

Dennis    indicated         that     Wooten      purchased     drugs          from    Ingram       on

multiple        occasions.           In    light      of    this     evidence,            Ingram’s

argument that the evidence was insufficient to show that Ingram

knowingly       and     voluntarily         agreed     to    participate             in    a    drug

distribution and possession conspiracy lacks merit.

       Ingram also avers that the evidence was insufficient to

support a finding that he conspired to distribute and possess

with the intent to distribute the amount of crack cocaine in

question:        at least 280 grams.              Citing the PSR’s findings, which

the    district        court    adopted       for     sentencing         purposes,             Ingram

argues that he is accountable for distributing and possessing

with the intent to distribute only 275.3 grams of crack cocaine.

Detective       Wenhart       indicated       that    Ingram       had    distributed             and

possessed       with    the     intent      to    distribute       295        grams       of    crack

cocaine     and       one     gram    of     powder        cocaine       as     part       of    the



                                                 12
conspiracy. 3         Viewed     in    the    light    most    favorable       to   the

government,        this      testimony    supports      the    jury’s    conclusion.

Furthermore, the fact that the district court deviated from the

jury’s determination for sentencing purposes does not indicate

that       the    evidence     was    insufficient      to    support    the    jury’s

verdict.         As this Court held in United States v. Young, 609 F.3d
348 (4th Cir. 2010), “beyond establishing the maximum sentence,

the jury’s drug-quantity determination place[s] no constraint on

the    district      court’s      authority       to   find   facts     relevant    to

sentencing,” id. at 357.                 Because the jury’s conclusion that

Ingram was responsible for at least 280 grams of crack cocaine

did not constrain the district court’s sentencing determination,

we decline to assume that the district court’s finding implies

any weakness in the jury’s assessment.                   We therefore hold that

the evidence was sufficient to prove that Ingram conspired to


       3
       During his testimony, Officer Wenhart determined that
Ingram participated in transactions involving 296 grams of
drugs, but he did not specify whether the 296-gram total
included only crack cocaine.      Officer Wenhart reached this
amount by converting the drug quantities Jones, Owens, and
Dennis mentioned during their testimonies from ounces to grams
and adding the figures together.    Although Officer Wenhart did
not consistently specify whether the quantities in question
referred to crack cocaine, Jones, Owens, and Dennis each
supplied this information during their testimonies.       Cross-
referencing Officer Wenhart’s testimony and Jones’s, Owens’s,
and Dennis’s testimonies allowed us—and, presumably, the jury—to
determine that the 296-gram total included 295 grams of crack
cocaine and one gram of powder cocaine.



                                             13
distribute and possess with the intent to distribute at least

280 grams of crack cocaine and a quantity of cocaine.



                                             III.

     Next,     we       consider     Ingram’s        second     evidentiary           argument:

that the district court erred by admitting evidence of his tax

returns and attempts to evade law enforcement under Federal Rule

of Evidence 404(b).             “Rule 404(b) limits only the admission of

evidence of acts extrinsic to the one charged, but does not

limit   the   admission         of   evidence        of    intrinsic        acts.”       United

States v. Lighty, 616 F.3d 321, 352 (4th Cir. 2010).                                  Acts are

“intrinsic” when they are “inextricably intertwined [with the

charged     crime]       or   both    acts     are      part    of     a   single      criminal

episode or the other acts were necessary preliminaries to the

crime charged.”          Id. (quoting United States v. Chin, 83 F.3d 83,

87   (4th     Cir.       1996))       (internal         quotation          marks      omitted).

“[E]vidence        is     inextricably         intertwined           with       the    evidence

regarding     the       charged      offense       if     it   forms       an   integral    and

natural     part    of    the     witness’s        accounts      of    the      circumstances

surrounding the offenses for which the defendant was indicted.”

Id. (alteration in original) (quoting United States v. Edouard,

485 F.3d 1324, 1344 (11th Cir. 2007)) (internal quotation marks

omitted).      For acts that do not qualify as “intrinsic,” this



                                              14
Court outlined a test for determining admissibility under Rule

404(b) in United States v. Queen, 132 F.3d 991 (4th Cir. 1997):

      (1) The evidence must be relevant to an issue, such as
      an element of an offense, and must not be offered to
      establish the general character of the defendant. In
      this regard, the more similar the prior act is (in
      terms of physical similarity or mental state) to the
      act being proved, the more relevant it becomes.
      (2) The act must be necessary in the sense that it is
      probative of an essential claim or an element of the
      offense. (3) The evidence must be reliable. And
      (4) the   evidence’s  probative   value  must  not   be
      substantially   outweighed  by   confusion  or   unfair
      prejudice in the sense that it tends to subordinate
      reason to emotion in the factfinding process.

Id.   at   997.     We     generally   review      decisions   regarding      the

admissibility of evidence for abuse of discretion.                Id. at 995.



                               A.   Tax Returns

      Although    Ingram    challenged      the   admissibility    of   the   tax

returns on the basis of Federal Rule of Evidence 403 below, he

raises his Rule 404(b) argument for the first time on appeal. 4

We therefore review the district court’s decision to admit the

evidence for plain error.           United States v. Bernard, 708 F.3d
583, 588 (4th Cir. 2013).           Under the plain error standard, we

may—but are not required to—correct the district court’s error

      4
       The government contends that the tax returns do not relate
to a prior bad act, rendering Ingram’s Rule 404(b) argument
inappropriate.    However, because the government used the tax
returns as evidence that Ingram had misstated his income, the
returns implicate a bad act and Rule 404(b) applies.



                                       15
if    the    error      was   plain   and     affected        Ingram’s     “substantial

rights.”      United States v. Olano, 507 U.S. 725, 732, 735 (1993).

      Assuming          for    the    sake       of   argument       that        Ingram’s

misrepresentations regarding his income were not intrinsic to

the conspiracy charge, we turn to the Queen test.                           First, the

government sought to admit the tax returns to show that Ingram’s

“financial means far exceeded his legal income,” indicating that

he had income from other sources—such as drug sales—which he

purposefully hid.             The tax returns were therefore relevant for

non-character purposes, such as proving Ingram’s knowledge of

the conspiracy and his absence of mistake in participating in

it.     See United States v. Grandison, 783 F.2d 1152, 1156 (4th

Cir. 1986) (“It is clear that evidence of unexplained wealth is

relevant      in    a   narcotics     prosecution        as    evidence     of   illegal

dealings and ill-gotten gains.”).                 Second, the tax returns were

“probative of . . . an element of the offense.”                      Queen, 132 F.3d

at 997.       As we explain above, knowledge of the conspiracy and

voluntary participation in it are elements of the offense in

this case, see Hackley, 662 F.3d at 678-79, and, as we note

earlier in this paragraph, the tax returns certainly speak to

these       elements.          The    third      Queen        factor—the     evidence’s

reliability—is not at issue on appeal.                   We therefore turn to the

fourth Queen factor:             whether the “evidence’s probative value

. . . [is]         substantially      outweighed      by       confusion    or     unfair

                                            16
prejudice in the sense that it tends to subordinate reason to

emotion in the factfinding process.”                  Queen, 132 F.3d at 997.

After hearing Ingram’s argument that the tax return evidence was

highly prejudicial because it would cause the jury to assume

that Ingram was a drug dealer, the district court found that the

probative value of the tax returns from the time period of the

conspiracy outweighed their prejudicial effect.                  In light of the

bearing that the tax returns have on Ingram’s knowledge of, and

voluntary participation in, the conspiracy, we agree with the

district court’s assessment and conclude that the fourth Queen

factor does not bar the evidence.              Accordingly, we hold that the

district    court   did     not    err—much    less    plainly    err—under     Rule

404(b) by admitting the tax returns.



                              B.    Flight Evidence

     Ingram    also    challenges      the     district   court’s      decision   to

admit   evidence      of    his     attempts    to    escape     law   enforcement

officials.     The June 3, 2010, June 19, 2010, and February 24,

2011,   incidents          each    involved      Ingram    fleeing       from     law

enforcement officials.             Officers found drugs, a digital scale,

and a gun in his vehicle during the June 19, 2010, incident, and

they found cash on his person during the February 24, 2011,

incident.     At some point, Ingram told Dennis that “it d[id] not

matter” that he kept scales, drugs, and a firearm in his car

                                         17
because he “was going to run from the police anyway.” 5                     Based on

this statement and Ingram’s behavior, the government sought to

establish     that    fleeing    law   enforcement      officers      was   Ingram’s

strategy for preventing them from discovering the drugs and drug

paraphernalia that he habitually kept in his vehicle.

     All of the incidents in question occurred during the time

period   of     the     conspiracy     and     illustrated        Ingram’s     self-

proclaimed     method    of     preventing    the     police   from    discovering

evidence of his drug possession and distribution—in other words,

evidence of the conspiracy.             Because the flight incidents and

statement     were    “part   of   [the]     single    criminal    episode”     that

constituted the conspiracy, they are intrinsic to the conspiracy

charge and fall outside Rule 404(b)’s ambit.                    See Lighty, 616
F.3d at 352; see also United States v. Dozie, 27 F.3d 95, 97

(4th Cir. 1994) (per curiam) (holding that Rule 404(b) did not

apply to allegations of insurance fraud that occurred within the

same time frame as the charged conspiracy to commit mail fraud).

Consequently, the district court did not abuse its discretion by

allowing the government to introduce this evidence.


     5
       Dennis did not specify when this conversation took place,
but we assume it occurred between late 2009 and July 2010.
Ingram and Dennis met in late 2009, and the two men stopped
associating with each other after Ingram robbed Dennis in June
or July 2010.    Ingram therefore presumably made the statement
during the time frame of the conspiracy.



                                        18
                                          IV.

     In addition to making these evidentiary arguments, Ingram

contends that the district court erred by denying his motion to

dismiss counsel.          We review district courts’ decisions to deny

such motions for abuse of discretion.               Hackley, 662 F.3d at 685.

In doing so, we consider “(1) ‘the timeliness of the motion’;

(2) ‘the adequacy of the court’s inquiry into the defendant’s

complaint’; and (3) ‘whether the attorney/client conflict was so

great    that   it    had   resulted      in    total    lack   of   communication

preventing an adequate defense.’”               Id. (quoting United States v.

Mullen, 32 F.3d 891, 895 (4th Cir. 1994)).

     We turn first to the timeliness of Ingram’s motion.                      This

Court typically deems such a motion to be untimely when the

defendant files it days before trial or the motion “proceeds

from a transparent ploy to bring about delay.”                         Compare id.

(affirming denial of motion filed one week before trial), and

United   States      v.   Gallop,   838 F.2d 105,    108   (4th   Cir.   1988)

(affirming denial of motion filed five days before trial), with

United States v. Watkins, 153 F. App’x 201, 202 (4th Cir. 2005)

(noting that motion filed more than a month prior to sentencing

was timely).         Ingram filed his motion to dismiss counsel on

August     8,     2012—nearly       three       months     before      sentencing.

Furthermore, neither the motion itself nor the district court’s

motion hearing suggest that Ingram filed the motion to delay his

                                          19
sentencing hearing.                We therefore conclude that the first prong

of the above test weighs in Ingram’s favor.

     Ingram      does        not    challenge      the    adequacy   of   the    district

court’s inquiry into his complaint, which, as we describe below,

was quite thorough.             We therefore turn to the third prong of the

above test:          whether Ingram’s conflict with his attorney was so

great    that        it     resulted     in   a    communication      breakdown        that

prevented       an        adequate     defense.          Ingram   contends      that   his

conflict with his attorney warranted dismissing counsel for the

following reasons 6:           (1) he was unable to reach his attorney via

telephone on several occasions because his attorney’s office did

not accept collect calls, (2) he did not hear from his attorney

between the trial and his interview with the probation office,

(3) defense counsel said he would remove himself from Ingram’s

case after sentencing, (4) defense counsel failed to introduce

certain exculpatory evidence, although Ingram did not specify

what that evidence was in his brief, in his motion, or during

the hearing on that motion, and (5) defense counsel did not use

Ingram’s suggestions regarding what material to include in his

closing argument.

     6
       Ingram does not provide specific details regarding his
lack of communication with his attorney in his brief. Instead,
he refers to his motion and statements he made during the
district court’s hearing on that motion. We draw these reasons
from those sources.


                                              20
      While    addressing          Ingram’s   arguments        regarding        whether     a

total    breakdown      of    communication          occurred      and    prevented        an

adequate      defense,       the     district       court     noted      that     Ingram’s

attorney had obtained a not-guilty verdict on Count Two.                                  The

court    further     explained        that        defense    counsel’s      failure        to

communicate      with     Ingram       for    twenty        days   after        trial     was

understandable because defense counsel had no need to speak with

Ingram     until    the      PSR     arrived.          Additionally,        the         court

determined that Ingram’s attorney was “in the best position, now

having tried [his] case, to help [him] through this critical

part of [his] defense up until [his] sentencing.”                           In response

to    Ingram’s     argument        that    defense     counsel      planned       to     stop

representing him, the court explained that defense counsel could

not remove himself from the case without the court’s permission.

Finally, the court noted that defense counsel was entitled to

act contrary to Ingram’s suggestions when crafting his closing

argument to provide the best possible representation.

      The record does not indicate that the communication issues

Ingram describes had any impact on his defense.                       Accordingly, we

have no reason to believe that the alleged communication lapses

prevented Ingram’s attorney from properly assisting him during

the   judicial     proceedings        in   question.         See   United       States     v.

Hanley, 974 F.2d 14, 17 (4th Cir. 1992) (discerning no total

lack of communication preventing an adequate defense because the

                                             21
defendant’s lawyer properly assisted him during trial); Gallop,
838 F.2d at 109 (same).             We therefore agree with the district

court’s assessment and conclude that Ingram’s conflict with his

attorney did not result in a total lack of communication that

prevented an adequate defense.              In light of the adequacy of the

district    court’s       inquiry    and    the   absence   of     a    meaningful

communication breakdown between Ingram and his attorney, we hold

that the district court did not abuse its discretion in denying

Ingram’s motion to dismiss counsel.



                                           V.

     Next, Ingram avers that his attorney provided ineffective

assistance and asks us to grant a request for a new trial.

Defendants may raise claims of ineffective assistance of counsel

on direct appeal “only where the record conclusively establishes

ineffective assistance.”            United States v. Baptiste, 596 F.3d
214, 216 n.1 (4th Cir. 2010).              “Otherwise, the proper avenue for

such claims is a 28 U.S.C. § 2255 motion filed with the district

court.”     Id.    To bring a successful ineffective assistance of

counsel claim, Ingram must satisfy the two-pronged test that the

Supreme Court established in Strickland v. Washington, 466 U.S.
668 (1984).       Under that test, Ingram first “must show that his

counsel’s    performance      ‘fell      below    an   objective       standard   of

reasonableness’      in    light    of     prevailing    professional       norms.”

                                           22
Lawrence v. Branker, 517 F.3d 700, 708 (4th Cir. 2008) (quoting

Strickland, 466 U.S. at 688).                  Second, Ingram must demonstrate

that “there is a reasonable probability that but for counsel’s

unprofessional errors, the result of the proceeding would have

been   different.”          Id.    (quoting         Strickland,          466     U.S.    at    694)

(internal quotation marks omitted).

       Ingram    contends         that       his        attorney’s        performance          was

deficient in the following ways:                         (1) he failed to challenge

Ingram’s confession to being a drug dealer on constitutional

grounds prior to trial via a motion to suppress; (2) he did not

develop the issue of custodial interrogation by voir dire; and

(3) he asked Officer Walsh if he had initiated the conversation

during   which     Ingram     confessed            to    being      a    drug     dealer,      and

Officer Walsh answered, “No.”                      As we explain above, although

Detective   Wenhart        testified         that       he   read       Ingram    his    Miranda

rights prior to their exchange, it is unclear whether anyone

informed    Ingram     of    his    Miranda         rights       prior     to     his    earlier

admissions to Officer Walsh.

       Even if we assume for the sake of argument that Ingram can

satisfy the first Strickland factor, his ineffective assistance

of counsel claim fails under Strickland’s second prong.                                        The

record   does    not   establish         a    reasonable         probability            that   the

trial’s outcome would have been different if defense counsel had

not    committed     the     alleged         errors.          Even        without       Ingram’s

                                              23
confession,   the    evidence   against      him   was     overwhelming.      The

government’s case featured, among many other things, damaging

testimony from multiple co-conspirators and testimony from an

individual who conducted four controlled purchases of drugs from

Ingram.    We therefore conclude that the record on appeal does

not   conclusively   establish     ineffective      assistance      of   counsel.

Although we decline to grant Ingram’s request for a new trial,

we note that our determination does not affect Ingram’s right to

pursue relief under § 2255 should he choose to do so.



                                     VI.

      Finally, Ingram argues that his sentence is procedurally

unreasonable because the district court drew part of the drug

quantity it attributed to him from Dennis’s testimony, which

Ingram contends was unreliable.            We evaluate sentences “under an

abuse-of-discretion     standard,     which    translates      to   review   for

‘reasonableness.’”      United States v. Mendoza-Mendoza, 597 F.3d
212, 216 (4th Cir. 2010) (quoting United States v. Booker, 543
U.S. 220, 261-62 (2005)).          “Sentences must be both procedurally

and substantively reasonable.”             United States v. Crawford, 734
F.3d 339, 342 (4th Cir. 2013).              We will vacate a sentence on

procedural    grounds   if   the    district       court    “select[ed]    [the]

sentence based on clearly erroneous facts.”                  United States v.

Medina-Campo, 714 F.3d 232, 234 (4th Cir. 2013) (quoting Gall v.

                                      24
United States, 552 U.S. 38, 51 (2007)) (internal quotation marks

omitted).

      Ingram avers that the district court erred in utilizing

Dennis’s testimony because (1) the testimony was unreliable due

to Dennis's cooperation with prosecutors to obtain a reduced

sentence    and      (2)     no    other   evidence     corroborated          Dennis’s

account.     In   other      words,    Ingram     contends       that   the   district

court should not have attributed the drug quantity in question

to Ingram based on Dennis’s testimony alone because Dennis was

not   a   credible    witness.         However,    “when     a    district     court’s

factual     finding        is     based    upon     assessments         of     witness

credibility, such finding is deserving of the highest degree of

appellate deference.”             United States v. Thompson, 554 F.3d 450,

452 (4th Cir. 2009) (quoting U.S. Fire Ins. Co. v. Allied Towing

Corp., 966 F.2d 820, 824 (4th Cir. 1992)) (internal quotation

marks omitted).        “[E]ven the testimony of a potentially biased

witness is sufficient to support a finding of fact,” and “the

district     court         may    credit    testimony        that       is    ‘totally

uncorroborated and comes from an admitted liar, convicted felon,

or large scale drug-dealing, paid government informant.”                       United

States v. Johnson, 489 F.3d 794, 797 (7th Cir. 2007) (quoting

United States v. Romero, 469 F.3d 1139, 1147 (7th Cir. 2006))

(internal quotation marks omitted); see also United States v.

Ramseur, 378 F. App’x 260, 266 (4th Cir. 2010) (noting that the

                                           25
district court can find facts for sentencing purposes based on

statements        from     “convicted       felons        seeking       a     sentence

reduction”).        In   light    of   this     deferential      standard,      Ingram

cannot     successfully        paint      his    sentence        as     procedurally

unreasonable       by     attacking       Dennis’s        testimony         based     on

credibility alone.        We therefore affirm Ingram’s sentence.



                                        VII.

     For    the    abovementioned       reasons,     we    affirm     the     district

court’s evidentiary decisions, its denial of Ingram’s motion to

dismiss    counsel,      and   Ingram’s    sentence.        We   also       decline   to

grant Ingram’s request for a new trial.

                                                                              AFFIRMED




                                          26